                                                                       Case 2:20-cv-01007-RFB-VCF Document 9 Filed 08/03/20 Page 1 of 2



                                                                1 Marquis Aurbach Coffing
                                                                  Terry A. Moore, Esq.
                                                                2 Nevada Bar No. 7831
                                                                  10001 Park Run Drive
                                                                3 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                4 Facsimile: (702) 382-5816
                                                                  tmoore@maclaw.com
                                                                5   Attorneys for Defendant,
                                                                    Pinnacle Property Management Services, LLC
                                                                6
                                                                                          UNITED STATES DISTRICT COURT
                                                                7
                                                                                                DISTRICT OF NEVADA
                                                                8
                                                                  KAREN LOPEZ,                                 Case Number: 2:20-cv-01007-RFB-VCF
                                                                9
                                                                                             Plaintiff,
                                                               10                                               STIPULATION AND ORDER TO
                                                                         vs.                                   EXTEND DEFENDANT’S TIME TO
                                                               11                                                 RESPOND TO COMPLAINT
MARQUIS AURBACH COFFING




                                                                  PINNACLE PROPERTY MANAGEMENT
                                                               12 SERVICES, LLC,                                      [SECOND REQUEST]
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                         Defendant.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14
                                                                           Plaintiff Karen Lopez (“Plaintiff”), by and through her attorneys of record, Kind
                                                               15
                                                                    Law, and Defendant Pinnacle Property Management Services, LLC (“Defendant”), by and
                                                               16
                                                                    through its attorneys, the law firm of Marquis Aurbach Coffing, hereby stipulate and agree
                                                               17
                                                                    as follows:
                                                               18
                                                                           1.        Plaintiff filed its Complaint [ECF No. 1] on June 5, 2020.
                                                               19
                                                                           2.        Defendant was served June 11, 2020, making its response to the Complaint
                                                               20
                                                                    due July 1, 2020.
                                                               21
                                                                           3.        On July 1, 2020 the parties stipulated and agreed to extend Defendant’s
                                                               22
                                                                    deadline to answer or otherwise respond to the Complaint by thirty (30) days, up to and
                                                               23
                                                                    including July 31, 2020.
                                                               24
                                                                           4.        The parties stipulate and agree to extend Defendant’s deadline to answer or
                                                               25
                                                                    otherwise respond to the Complaint by two (2) weeks, up to and including August 14, 2020.
                                                               26

                                                               27

                                                               28
                                                                                                                         Page 1 of 2
                                                                         MAC:10495-273 Karen Lopez v. Pinnacle - Stipulation and Order to Extend Defendant_s Time to Respond to Complaint - Second
                                                                                                                                                                       Request) 7/31/2020 3:42 PM
                                                                      Case 2:20-cv-01007-RFB-VCF Document 9 Filed 08/03/20 Page 2 of 2



                                                                1           5.        The purpose of this extension is that the parties are engaged in settlement
                                                                2 discussions and need additional time for determine whether to resolve the matter. Further,

                                                                3 the extension will conserve the Court’s and the parties’ resources.

                                                                4              6.     This is the second request for an extension of Defendant’s deadline to answer
                                                                5    or otherwise respond to the Complaint, and the extension is not being sought for improper
                                                                6    purposes or to delay.
                                                                7              7.     Therefore, in view of the foregoing, the parties respectfully request the Court
                                                                8    to allow Defendant’s time to respond to the Complaint to be extended by two (2) weeks,
                                                                9    up to and including August 14, 2020.
                                                               10           Dated this         31st      day of July, 2020.
                                                               11 MARQUIS AURBACH COFFING                                          KIND LAW
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    By:      /s/Terry A. Moore                                     By:      /s/ Michael Kind
                                                               13         Terry A. Moore, Esq.                                            Michael Kind, Esq.
                                Las Vegas, Nevada 89145




                                                                          Nevada Bar No. 7831                                             Nevada Bar No. 13903
                                  10001 Park Run Drive




                                                               14         10001 Park Run Drive                                            8860 South Maryland Parkway, #106
                                                                          Las Vegas, Nevada 89145                                         Las Vegas, Nevada 89123
                                                               15         Telephone: (702) 382-0711                                       Telephone: (702-337-2322
                                                                          Facsimile: (702) 382-5816                                       Facsimile: (702) 329-5881
                                                               16         tmoore@maclaw.com                                               mk@kindlaw.com
                                                                          Attorneys for Defendant Pinnacle                                Attorneys for Plaintiff, Karen Lopez
                                                               17         Property Management Services, LLC
                                                               18

                                                               19
                                                                                                               ORDER
                                                               20
                                                                                 IT IS SO ORDERED, this 3rd day of August, 2020.
                                                               21

                                                               22

                                                               23                                                               UNITED STATES MAGISTRATE JUDGE
                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                          Page 2 of 2
                                                                          MAC:10495-273 Karen Lopez v. Pinnacle - Stipulation and Order to Extend Defendant_s Time to Respond to Complaint - Second
                                                                                                                                                                        Request) 7/31/2020 3:42 PM
